Name: The Schengen acquis - Decision of the Executive Committee of 23 June 1998 on a catch-all clause to cover the whole technical Schengen acquis (SCH/Com-ex (98) 29 rev.)
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2000-09-22

 Avis juridique important|41998D0029The Schengen acquis - Decision of the Executive Committee of 23 June 1998 on a catch-all clause to cover the whole technical Schengen acquis (SCH/Com-ex (98) 29 rev.) Official Journal L 239 , 22/09/2000 P. 0144 - 0144DECISION OF THE EXECUTIVE COMMITTEEof 23 June 1998on a catch-all clause to cover the whole technical Schengen acquis(SCH/Com-ex (98)29 rev.)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Articles 92 and 93 of the abovementioned Convention,Hereby confirms that arrangements, procedures and other rules have been adopted for the functioning of the SIS at the organisational, operational and technical levels and for the protection of personal data and recommends that these be retained following the entry into force of the Treaty of Amsterdam.Ostend, 23 June 1998.The ChairmanL. Tobback